In re State of Louisiana;- — Plaintiff(s); applying for writ of certiorari and/or review; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 96-6575; to the Court of Appeal, Fifth Circuit, No. 97-KA-1115.
Granted. This case is remanded to the court of appeal for purposes of allowing the state to supplement formally the record on appeal with a duly authenticated transcript of the colloquy conducted by the district court with relator Freeman on July 1, 1997, and for reconsideration of the jury waiver question in light of the additional information disclosed by the supplemental transcript. In the event that the court of appeal resolves the jury waiver question against relator, it should consider his remaining assignments of error pretermitted on original hearing.
JOHNSON, J., not on panel.